2017 UT App 192



               THE UTAH COURT OF APPEALS

                   CATHERINE JANE SHUMAN,
                           Appellee,
                              v.
                   WESLEY ROBINSON SHUMAN,
                          Appellant.

                             Opinion
                         No. 20160226-CA
                      Filed October 19, 2017

         Third District Court, West Jordan Department
              The Honorable William K. Kendall
                         No. 104400246

          Theodore R. Weckel Jr., Attorney for Appellant
         James M. Hunnicutt and Julie J. Sagers, Attorneys
                         for Appellee

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
       KATE A. TOOMEY and RYAN M. HARRIS concurred.1

POHLMAN, Judge:

¶1      Wesley Robinson Shuman and Catherine Jane Shuman
obtained a bifurcated decree of divorce in 2011. Several years
later, in 2015, all outstanding issues related to their divorce were
submitted to the trial court for resolution. Following a two-day
trial, the court granted primary physical and sole legal custody



1. After hearing the arguments in this case, Judge J. Frederic
Voros Jr. retired and did not participate in the consideration of
the case. Judge Ryan M. Harris, having reviewed the briefs and
listened to a recording of the oral arguments, substituted for
Judge Voros and participated fully in this decision.
                        Shuman v. Shuman


of the parties’ three minor children to Catherine.2 The court also
resolved the parties’ disagreements regarding marital assets and
debts, child support, medical and childcare expenses, and other
matters. Wesley appeals the trial court’s rulings with respect to
custody, marital assets and debts, medical and childcare
expenses, and child support, challenging both the adequacy of
the trial court’s factual findings and the sufficiency of the
evidence underlying those findings. In addition, he claims the
trial court’s order regarding parent-time fails to conform to the
court’s factual findings. We affirm in part and reverse in part.


                    STANDARD OF REVIEW

¶2      “We review the legal adequacy of findings of fact for
correctness as a question of law.” Jacobsen v. Jacobsen, 2011 UT
App 161, ¶ 15, 257 P.3d 478 (citation and internal quotation
marks omitted). “We review this issue only if it was presented to
the trial court in such a way that the trial court had an
opportunity to correct any deficiencies in the adequacy of the
detail of the findings of fact.” Interstate Income Props., Inc. v. La
Jolla Loans, Inc., 2011 UT App 188, ¶ 12, 257 P.3d 1073 (citing 438
Main St. v. Easy Heat, Inc., 2004 UT 72, ¶ 51, 99 P.3d 801).

¶3     When reviewing a challenge to the sufficiency of the
evidence, we will not set aside a trial court’s factual findings
“unless clearly erroneous,” giving “due regard to the trial court’s
opportunity to judge the credibility of the witnesses.” Utah R.
Civ. P. 52(a)(4). Challenges to the sufficiency of the evidence
may be raised on appeal “whether or not the party requested
findings, objected to them, moved to amend them, or moved for

2. “As is our practice in cases where both parties share a last
name, we refer to the parties by their first name with no
disrespect intended by the apparent informality.” See Smith v.
Smith, 2017 UT App 40, ¶ 2 n.1, 392 P.3d 985.




20160226-CA                      2               2017 UT App 192
                        Shuman v. Shuman


partial findings” in the trial court. Id. R. 52(a)(3); see also In re
K.F., 2009 UT 4, ¶¶ 60–64, 201 P.3d 985 (explaining that, to
preserve the issue for appeal, parties must object in the trial
court “to the adequacy of the detail of” the court’s factual
findings, but no similar preservation requirement applies to
challenges to the sufficiency of the evidence). A party
challenging the sufficiency of the evidence “will almost certainly
fail to carry its burden of persuasion on appeal if it fails to
marshal” the evidence in support of the challenged finding. State
v. Nielsen, 2014 UT 10, ¶ 42, 326 P.3d 645.


                            ANALYSIS

                            I. Custody

¶4      Wesley asserts the trial court’s factual findings with
respect to custody were inadequate in detail and were not
supported by sufficient evidence. He first contends the trial
court’s “findings regarding legal custody were grossly
defective,” in that they “omitted consideration of material
evidence” he presented at trial. He also contends the trial court’s
findings “failed to consider many material factors relating to
physical custody,” and he asserts “primary custody [should be
awarded] to [him] outright.” Catherine responds that the trial
court’s findings “present substantial factual grounds supporting
[its] ultimate conclusion that Catherine should continue having
custody of the minor children.”3

3. Catherine also contends that, in the trial court, Wesley did not
contest the adequacy of the court’s factual findings with respect
to custody, but Wesley’s challenges to the adequacy of the
court’s findings were largely included in his post-trial motion.
While the presentation of those challenges could have been
clearer, we conclude that those arguments were preserved for
appellate review.




20160226-CA                      3               2017 UT App 192
                        Shuman v. Shuman


¶5      A trial court’s factual findings “must be sufficiently
detailed and include enough subsidiary facts to clearly show the
evidence upon which they are grounded.” In re S.T., 928 P.2d
393, 398 (Utah Ct. App. 1996); see also Fish v. Fish, 2016 UT App
125, ¶ 22, 379 P.3d 882 (“Findings are adequate when they
contain sufficient detail to permit appellate review to ensure that
the district court’s discretionary determination was rationally
based.”); Rayner v. Rayner, 2013 UT App 269, ¶ 11, 316 P.3d 455
(“Findings are adequate only if they are sufficiently detailed and
include enough subsidiary facts to disclose the steps by which
the ultimate conclusion on each factual issue was reached.”
(citation and internal quotation marks omitted)). This obligation
facilitates meaningful appellate review and ensures the parties
are informed of the trial court’s reasoning. See In re S.T., 928 P.2d
at 399.

¶6      But trial courts are not required to render a global
accounting of all evidence presented or to discuss all aspects of a
case that might support a contrary ruling. Cf. id. at 398 (“A trial
court is not required to recite each indicia of reasoning that leads
to its conclusions, nor is it required to marshal the evidence in
support of them.” (brackets, citation, and internal quotation
marks omitted)). Indeed, so long as the “steps by which the
ultimate conclusion on each factual issue was reached” are
apparent, see Rayner, 2013 UT App 269, ¶ 11 (citation and
internal quotation marks omitted), a trial court may make
findings, credibility determinations, or other assessments
without detailing its justification for finding particular evidence
more credible or persuasive than other evidence supporting a
different outcome, see In re S.T., 928 P.2d at 398–99 (“[A] trial
court is also not required to explain why it found certain
witnesses less credible or why some testimony was given less
weight or considered irrelevant.”).

¶7    Here, the trial court’s findings with respect to custody
span approximately six pages and detail the “subsidiary facts,”



20160226-CA                      4               2017 UT App 192
                         Shuman v. Shuman


credibility determinations, and analytical “steps by which the
[court’s] ultimate conclusion” on the issue of custody was
reached. See Rayner, 2013 UT App 269, ¶ 11 (citation and internal
quotation marks omitted). Without addressing the vast majority
of the court’s findings,4 Wesley selectively highlights evidence
from the trial record, asserts the evidence supported a different
outcome, and claims the court’s findings were inadequate
because they did not specifically address his highlighted
evidence. As set forth above, however, Wesley misunderstands
the nature of the trial court’s obligation, see In re S.T., 928 P.2d at
398–99, and Wesley has not demonstrated how the court’s
findings are insufficient to support its conclusion, see, e.g., Dahl v.
Dahl, 2015 UT 79, ¶ 123 (rejecting a claim of inadequate factual
findings, concluding that “the findings were based on the
evidence presented to the district court and were sufficiently
detailed to disclose the steps by which it reached the ultimate
distribution”).

¶8    In addition, to successfully challenge the sufficiency of the
evidence underlying a trial court’s factual finding, “the appellant


4. The trial court found, for example, that one child preferred “to
remain with [Catherine]” and it was a “compelling” factor to
keep all of the minor children together; that Catherine “was the
primary caregiver of the children when the parties were married,
and it would be in [the children’s] best interest to continue that
continuity of care”; that Catherine had “put the best interests of
the children first and . . . foster[ed] positive relationships
between [the] children and [Wesley]”; that Wesley had
“involved [the parties’ older] children in divorce issues and
communications against [Catherine]”; that Wesley had “made
negative statements about [Catherine] to the children”; that
Wesley had “cancelled, not shown for, been late dropping off or
picking up, or not calendared[] parent time”; and that the court
had “concern[s] about [Wesley’s] motives and credibility.”




20160226-CA                       5                2017 UT App 192
                        Shuman v. Shuman


must overcome the healthy dose of deference owed to factual
findings by identifying and dealing with the supportive
evidence and demonstrating the legal problem in that evidence,
generally through marshaling the evidence.” Taft v. Taft, 2016 UT
App 135, ¶ 19, 379 P.3d 890 (brackets, citation, and internal
quotation marks omitted). Parties challenging factual findings
cannot persuasively carry their burden in this respect “by simply
listing or rehashing the evidence and arguments [they]
presented during trial” or “by merely pointing to evidence that
might have supported findings more favorable to [them]; rather,
[they] must identify flaws in the evidence relied on by the trial
court that rendered the trial court’s reliance on it, and the
findings resulting from it, clearly erroneous.” Id. ¶ 43. Indeed, as
noted above, a party challenging the sufficiency of the evidence
in support of “a factual finding . . . will almost certainly fail to
carry its burden of persuasion on appeal if it fails to marshal” the
evidence that supports the challenged finding. State v. Nielsen,
2014 UT 10, ¶ 42, 326 P.3d 645.

¶9      Wesley has not addressed most of the trial court’s
findings and makes no attempt to marshal the evidence in
support of them. He clearly views the evidence as compelling a
different outcome, but it is not within our purview to “engage in
a reweighing of the evidence,” Grindstaff v. Grindstaff, 2010 UT
App 261, ¶ 3, 241 P.3d 365 (citation and internal quotation marks
omitted), and Wesley has not demonstrated that the evidence
underlying the trial court’s findings is insufficient, see Taft, 2016
UT App 135, ¶ 19; see also, e.g., Fish, 2016 UT App 125, ¶ 29
(rejecting the appellant’s “attempt to inject alternative findings
favorable to his preferred outcome under the guise of an
adequacy-of-the-findings        or      sufficiency-of-the-evidence
challenge”).

¶10 We are, of course, sensitive to the emotional
undercurrents giving rise to Wesley’s challenge on appeal. This
appears to have been “a very difficult and close case with



20160226-CA                      6               2017 UT App 192
                        Shuman v. Shuman


meritorious arguments from both parties—both of whom love
and care for their children.” See Peck v. Polanco, 2015 UT App 236,
¶ 14, 360 P.3d 780. “But the fact that the evidence could also
have supported a determination that [Wesley] should [obtain
joint custody or] gain primary physical custody of the
children . . . does not” render the trial court’s findings
inadequate or unsupported by the evidence, nor did it require an
outright grant of custody in his favor. See id.

                   II. Marital Assets and Debts

¶11 With regard to the trial court’s division of marital assets
and debts, Wesley likewise contends that the trial court’s factual
findings were inadequate in detail and were not supported by
sufficient evidence. As set forth above, to preserve a challenge to
the adequacy of the detail in the trial court’s findings, the
challenge must be “presented to the trial court in such a way that
the trial court had an opportunity to correct any deficiencies in
the adequacy of the detail of the findings of fact.” Interstate
Income Props., Inc. v. La Jolla Loans, Inc., 2011 UT App 188, ¶ 12,
257 P.3d 1073.

¶12 Although Wesley raises multiple challenges to the
adequacy of the trial court’s factual findings with respect to
marital assets, he raised only one such assertion in the trial court,
and we therefore address only that contention.5 See id. Wesley’s
preserved argument is that (1) there were alleged discrepancies


5. Wesley asserts, for example, that the trial court failed to
recognize and assign to the parties a debt owed on motorized
scooters, but Wesley provides no citation to the record
demonstrating that evidence of the alleged debt was presented
to the court during trial, and it appears from our review of the
record that the issue was not properly presented for the trial
court’s consideration.




20160226-CA                      7                2017 UT App 192
                         Shuman v. Shuman


between Catherine’s valuations of marital assets as presented at
trial and as presented by Catherine in other court documents,
(2) Wesley presented contrary and more credible evidence as to
the value of marital assets, and (3) “[t]he findings do not state
why the Court discounted [Wesley’s] evidence over
[Catherine’s].”

¶13 Here again, Wesley’s argument rests on a mistaken
premise as to the trial court’s obligation. See supra ¶¶ 5–6. Both
parties submitted lists of marital assets and proposed values for
those assets, and the trial court’s findings indicate that it credited
the list of assets and values provided by Catherine. The trial
court was not required to further explain its implicit
determination that Catherine’s evidence was more accurate or
reliable than Wesley’s. See In re S.T., 928 P.2d 393, 398–99 (Utah
Ct. App. 1996).

¶14 With regard to Wesley’s challenge to the sufficiency of the
evidence underlying the trial court’s factual findings, the
findings “are clearly erroneous only if they are in conflict with
the clear weight of the evidence, or if the court has a definite and
firm conviction that a mistake has been made.” Taft v. Taft, 2016
UT App 135, ¶ 16, 379 P.3d 890 (brackets, citation, and internal
quotation marks omitted). The existence of discrepancies
between the values Catherine assigned to assets in different
court documents does not, standing alone, establish that the
values provided in Catherine’s trial exhibit were inherently
unreliable or otherwise insufficient to support the trial court’s
factual findings. For example, at trial, Catherine testified that
some discrepancies may have arisen because, in her trial exhibit,
she incorporated Wesley’s suggestion as to an item’s value, or
because the assets valued in the divorce proceeding were not the
same assets valued in other court documents. In addition, while
Wesley cites discrepancies in the values assigned by Catherine to
a vehicle, Wesley assigned the same $3,000 value to that asset as
Catherine did in her trial exhibit. Wesley’s alleged discrepancies



20160226-CA                      8                2017 UT App 192
                        Shuman v. Shuman


in Catherine’s various court documents thus do not demonstrate
insufficiency of the evidence with respect to the trial court’s
factual findings regarding marital assets.6

¶15 The record does not otherwise present “significant”
discrepancies between the evidence presented at trial and the
offset awarded in Catherine’s favor, as Wesley claims. However,
the trial court plainly relied on Catherine’s evidence in
calculating the nearly $16,000 offset awarded in her favor. And
as Wesley points out, that offset would have been less if based
on the value of marital assets to which Catherine testified at trial,
after taking into account that Catherine admitted she
erroneously “included the [$600] heat blankets on her list twice.”
We therefore remand to the trial court to either make additional
findings detailing the basis for not adjusting the offset for the
double-counted heat blankets or to adjust the offset to account
for the erroneously included blankets.

¶16 With regard to marital debt, Wesley challenges the trial
court’s decision not to hold Catherine “responsible for [the]
marital debt that [Wesley] was claiming.” The trial court found
“no reason to hold [Catherine] liable for” most of the marital
debt claimed by Wesley, finding that Catherine’s bankruptcy
proceeding “benefited both parties by discharging a large
portion of the marital debt” and that Wesley was “not paying on
the marital debt.” Wesley’s briefing, however, is unclear as to the
type of challenge he is asserting—e.g., inadequacy of the court’s


6. While Wesley asserts his asset values were clearly superior to
Catherine’s, we note that Wesley’s proposed values were, like
Catherine’s, based on estimates of current value. The trial court’s
acceptance or rejection of those values turned largely on
credibility determinations, and Wesley has failed to overcome
the strong deference owed to those determinations. See Taft v.
Taft, 2016 UT App 135, ¶ 19, 379 P.3d 890.




20160226-CA                      9               2017 UT App 192
                         Shuman v. Shuman


findings, insufficiency of the evidence underlying those findings,
or abuse of discretion in adjusting the parties’ financial interests,
see, e.g., id. ¶ 32 (“The trial court in a divorce action is permitted
considerable discretion in adjusting the financial and property
interests of the parties, and . . . this court will not disturb a
court’s distribution of marital property unless it is clearly unjust
or a clear abuse of discretion.” (citations and internal quotation
marks omitted)).

¶17 As legal authority in support of his argument, Wesley
includes a citation to a single, unpublished decision from
another jurisdiction, without analysis or discussion thereof. But
“bald citation to authority,” without development and reasoned
analysis, does not constitute argument setting forth the
“contentions and reasons . . . with respect to the issues
presented, . . . with citations to the authorities, statutes, and parts
of the record relied on,” as required under Utah Rule of
Appellate Procedure 24. Hampton v. Professional Title Services,
2010 UT App 294, ¶ 2, 242 P.3d 796 (citations and internal
quotation marks omitted); see also Utah R. App. P. 24(a)(9);
CORA USA LLC v. Quick Change Artist LLC, 2017 UT App 66, ¶ 5,
397 P.3d 759 (“[W]hile failure to cite to pertinent authority may
not always render an issue inadequately briefed, it does so when
the overall analysis of the issue is so lacking as to shift the
burden of research and argument to the reviewing court.”
(citation and internal quotation marks omitted)).

¶18 Wesley’s argument also fails to address the broader
picture of the parties’ relative circumstances to demonstrate that,
given the overall distribution of assets and debts and the parties’
relative incomes and expenses, etc., the court’s ruling with
regard to marital debt must be reversed. As noted above, the
court concluded that Catherine discharged a significant amount
of marital debt through her bankruptcy proceeding and, as
Wesley notes, the court awarded Wesley an additional $13,000
offset due to debt Catherine incurred. Thus, “[w]hile there is no



20160226-CA                      10                2017 UT App 192
                         Shuman v. Shuman


bright line between adequate and inadequate briefing, we
conclude that [Wesley] has not developed an argument sufficient
to carry [his] burden of persuasion” on appeal as to this issue.
See CORA USA, 2017 UT App 66, ¶ 6 (first alteration in original)
(citation and internal quotation marks omitted).

¶19 Wesley also asserts the trial court failed to make findings
regarding a debt allegedly owed to his sister, for a loan to the
parties for the purchase of stone engraving equipment. Wesley
asserts that “[i]n spite of [his] evidence [with respect to the loan],
. . . the findings do not classify the debt as marital, nor do they
assign the debt to either party.” Wesley is correct. Although the
trial court noted that it would not resolve whether Wesley’s
sister had a right to possession of the equipment, the court did
not otherwise address the alleged debt owed to Wesley’s sister.

¶20 A trial court’s “[f]ailure to make findings on all material
issues [regarding property distribution in a divorce proceeding]
is reversible error unless the facts in the record are clear,
uncontroverted, and capable of supporting only a finding in
favor of the judgment.” Taft v. Taft, 2016 UT App 135, ¶ 33, 379
P.3d 890 (first alteration in original) (citation and internal
quotation marks omitted). Here, Wesley submitted evidence
regarding an alleged marital debt, and the court neither
addressed that evidence nor assigned the debt to either party.
We therefore “remand to give the trial court the opportunity to
enter more detailed findings as to the [alleged debt], and, if
necessary, to amend the property division.” See id. ¶ 47.

               III. Medical and Childcare Expenses

¶21 Wesley contends that the trial court’s factual findings
were also insufficient to support its ruling that Wesley reimburse
Catherine over $5,000 for medical and childcare expenses. In one
respect, Catherine concedes error in the trial court’s calculation
of the reimbursement amount, due to “duplicate entries on
Catherine’s list of medical and childcare expenses,” and agrees


20160226-CA                      11               2017 UT App 192
                       Shuman v. Shuman


Wesley is entitled to a reduction of $702.44 in “the amount
awarded to [Catherine] for medical and childcare
reimbursements.” We therefore instruct that, on remand, the
trial court alter its judgment accordingly.

¶22 But Wesley further claims the court’s findings did not
“state” or “comment” on the court’s rationale for not crediting
Wesley’s arguments or evidence as to the medical and childcare
expenses each party claimed to have incurred on behalf of their
children. Wesley largely reiterates the positions he took in the
trial court that, for example, the expenses incurred by Catherine
were submitted to him untimely and with insufficient
supporting documentation. But the trial court concluded
otherwise, stating that “[t]he parties presented conflicting
evidence regarding billing and collecting various expenses,” that
Catherine submitted “credible evidence of numerous invoices,
receipts, and emails documenting the” expenses and amounts
owed by Wesley, and that Wesley’s “justifications for not paying
these invoices [were] not sufficient to warrant non-payment.”

¶23 The court’s reimbursement order was plainly based on
the evidence Catherine submitted at trial, and Wesley has not
identified flaws in that evidence rendering the trial court’s
reliance on it, and the findings resulting from it, clearly
erroneous. See id. ¶ 43. Nor has Wesley demonstrated that the
court’s explanation was insufficiently detailed or failed to
include “enough subsidiary facts to clearly show the evidence
upon which” the court’s findings were grounded, see In re S.T.,
928 P.2d 393, 398 (Utah Ct. App. 1996), with one exception. Both
at trial and on appeal, Wesley challenged the lack of findings
addressing his claim that Catherine had not reimbursed him for
medical expenses incurred on behalf of the children. We agree
with Wesley that the court’s findings do not address this claim,
nor do the findings include an implicit or explicit determination
that the evidence Wesley offered in support of his claim was not
credible.



20160226-CA                   12               2017 UT App 192
                         Shuman v. Shuman


¶24 As noted above, a trial court’s “[f]ailure to make findings
on all material issues is reversible error unless the facts in the
record are clear, uncontroverted, and capable of supporting only
a finding in favor of the judgment.” Taft, 2016 UT App 135, ¶ 33
(citation and internal quotation marks omitted). Here, Wesley
submitted evidence in support of his claim for reimbursement of
medical expenses, and the court neither addressed that claim nor
offset the reimbursement Wesley was ordered to provide to
Catherine for medical expenses by any amount. We therefore
“remand to give the trial court the opportunity to enter more
detailed findings as to [the medical expenses alleged by Wesley],
and, if necessary, to amend” the order requiring reimbursement
of medical expenses Catherine incurred on behalf of the
children. See id. ¶ 47.7

                         IV. Child Support

¶25 With regard to the trial court’s calculation of Wesley’s
child support obligation, Wesley likewise asserts the court’s
findings were “insufficient.” Specifically, Wesley asserts on
appeal, as he did in the trial court, that the court’s findings failed
to address evidence that he had not received any credit against
his child support obligation for several periods of extended
parent-time, to which he allegedly was entitled. See Utah Code
Ann. § 78B-12-216(1) (LexisNexis 2015) (providing for reductions
in child support obligations due to extended parent-time).


7. Wesley includes an additional, single sentence in his appellate
briefing, stating, “The findings also gave no offset for [Wesley]
paying the full medical insurance coverage for the children.” It
may be that this sentence asserts a challenge to the court’s
findings, but given the lack of clarity as to the type of challenge
asserted, as well as the absence of any citation to or development
of legal authority or argument in support of this claim, we do
not address it further. See supra ¶¶ 16–17.




20160226-CA                      13               2017 UT App 192
                        Shuman v. Shuman


¶26 At trial, the court noted that the “parties are at least in
agreement that [Wesley] would get a credit for those [dates] as
long as he can document [them].” The court also informally
noted that because Wesley was “asking for credit,” the court
would place on Wesley the burden of “tak[ing] . . . the steps”
needed to submit to Catherine documentation required to obtain
the credit. However, the trial court’s findings did not address
this issue, thus leaving open a material issue with respect to the
parties’ divorce and attendant child support obligations. See Taft,
2016 UT App 135, ¶ 33. Accordingly, we remand to give the trial
court the opportunity to enter findings addressing this question
and, if necessary, to amend the court’s order with respect to
Wesley’s child support obligation. See id. ¶ 47.

¶27 Wesley makes additional arguments challenging the trial
court’s calculation of child support, but it appears that at least
one of these assertions was not preserved for appellate review,8
and Wesley’s other assertion relies on an incorrect
understanding of the trial court’s obligation with respect to
factual findings and is also inadequately briefed.9 We therefore


8. For example, Wesley asserts that he “should be given two
child support credits for the children he is supporting with his
current wife.” But as with other contentions in his brief, it is
unclear whether this single sentence is asserting a challenge to
the adequacy of the court’s findings or sufficiency of the
evidence underlying them. Given that lack of clarity, the absence
of citation to legal authority or development of this claim, and
the absence of record citation showing preservation of this issue,
we do not address it further. See supra ¶¶ 2, 16–17.

9. Wesley asserts the court’s findings “did not consider” that
Wesley’s earning potential was used to calculate his child
support obligation, while Catherine’s earning potential was
allegedly understated for that same purpose. But again, Wesley’s
                                                  (continued…)


20160226-CA                    14               2017 UT App 192
                        Shuman v. Shuman


do not address further Wesley’s remaining arguments with
respect to child support.

                          V. Parent-Time

¶28 Wesley’s final challenge asserts that the trial court’s order
and judgment fails to conform to the court’s findings with
respect to parent-time. Specifically, Wesley alleges the order
“add[s] restrictions” on Wesley’s parent-time and “orders the
parties to split [the children’s] fall and spring breaks [in]
alternating years,” contrary to the court’s findings, which
provide that Wesley “shall . . . be entitled to enjoy parent time
during the entire Fall and Spring school breaks.” He also briefly
asserts that both the trial court and Catherine were negligent in
relation to the preparation and filing of the proposed parenting
plan and the final order. However, under rule 24 of the Utah
Rules of Appellate Procedure, a party seeking appellate review
must provide a “citation to the record showing that the issue
was preserved in the trial court” or “a statement of grounds for
seeking review of an issue not preserved in the trial court.” Utah
R. App. P. 24(a)(5)(A), (B). Wesley has provided neither; instead,
he cites to a rule of appellate procedure that does not provide
any basis for preservation. See id. R. 30(a). This issue is therefore
inadequately briefed, see id. R. 24(a)(5)(A), (B), and we do not
address it further.




(…continued)
argument is summarily made, without development of or
citation to authority, and thus fails to carry Wesley’s burden of
demonstrating error. See supra ¶¶ 17–18. And Wesley’s
insistence that the court’s findings explicitly “consider these
facts” again misrepresents the trial court’s obligation with
respect to its findings. See supra ¶¶ 5–6.




20160226-CA                     15               2017 UT App 192
                        Shuman v. Shuman


                         CONCLUSION

¶29 We remand the case (1) with the instruction that the trial
court make additional findings with respect to the division of
marital assets detailing why the offset awarded is greater than if
calculated based on the evidence Catherine presented and
admitted to at trial regarding the value of marital assets, or to
adjust the offset by that approximate amount; (2) with the
instruction that the award to Catherine for medical and childcare
expenses be reduced by $702.44, consistent with the parties’
agreement on appeal; and (3) for additional findings on the
questions of (a) whether there is a marital debt owed by the
parties on stone engraving equipment and, if so, the allocation of
that debt to either or both of the parties, (b) whether Wesley is
entitled to an offset due to medical expenses he incurred on
behalf of the children, and (c) whether Wesley is entitled to a
credit against his child support obligations due to extended
parent-time; together with whatever, if any, adjustment in the
trial court’s ruling it determines is appropriate in view of the
additional findings. In all other respects, the ruling of the trial
court is affirmed.




20160226-CA                    16               2017 UT App 192